Case: 17-60083      Document: 00514528813         Page: 1    Date Filed: 06/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-60083
                                                                                Fifth Circuit


                                  Summary Calendar
                                                                              FILED
                                                                          June 26, 2018
                                                                         Lyle W. Cayce
MARIA DOLORES MARTINEZ,                                                       Clerk

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 776 982


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Maria Dolores Martinez, a native and citizen of Mexico, petitions this
court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing her appeal from the denial of her motion to reopen removal
proceedings. She argues that the record does not support the determination
that she was statutorily ineligible for cancellation of removal based on her 2011
voluntary departure because the information contained in Form I-826 and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60083    Document: 00514528813    Page: 2   Date Filed: 06/26/2018


                                No. 17-60083

Form I-213 is not reliable. She contends that the Department of Homeland
Security should have presented evidence regarding how the information
contained in those forms was obtained.
      Martinez failed to exhaust her administrative remedies regarding the
reliability of Form I-826 and Form I-213. See 8 U.S.C. § 1252(d)(1); Omari v.
Holder, 562 F.3d 314, 320-22 (5th Cir. 2009). Accordingly, we lack jurisdiction
to consider the claim. Omari, 562 F.3d at 324-25.
      The BIA did not abuse its discretion by concluding that the denial of the
motion to reopen was proper based on Martinez’s failure to comply with the
statutory and regulatory requirements for reopening. See Singh v. Gonzales,
436 F.3d 484, 487 (5th Cir. 2006); see also 8 U.S.C. § 1229a(c)(7)(B); 8 C.F.R.
§ 1003.23(b)(3). Furthermore, Martinez has abandoned any challenge to this
determination by failing to brief the issue. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003). We do not address the BIA’s alternate finding, that
the record established that Martinez was properly advised of her right to an
immigration hearing before voluntarily departing, in light of the BIA’s
conclusion that Martinez failed to meet the filing requirements for reopening.
See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
      In light of the foregoing, the petition for review is DISMISSED IN PART
for lack of jurisdiction and DENIED IN PART.




                                      2